DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Response to Amendment
Claims 1 and 26 were amended. Claims 52-53 are new. Claims 1, 3-27, and 29-53 are pending. 
Claim 26 recites at least one limitation which invokes 35 USC 112(f).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b). 
Claims 1, 3-27, and 29-53 are rejected under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.

Response to Arguments
	Applicant’s arguments filed 11/19/2020 have been fully considered but are moot in view of the new grounds of rejection presented herein.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting Such a claim limitation is: “training dataset unit” in claim 26 and claims dependent thereon.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
For the purposes of examination, this limitation is being interpreted as a hardware storage device. This appears to be consistent with the specification. See, e.g., Page 27, lines 10-25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 

Claims 52-53 recite “wherein the dividing of the at least one microscopic image into a plurality of chunks is performed multiple times with different chunk sizes to determine an optimal chunk size”. Examiner is unable to locate support for this limitation in the specification. In remarks filed 11/19/2020, Applicant indicates that this limitation is described at [0086] of the published specification. This portion of the specification appears to provide support for dividing the image into chunks. However, this does not appear to provide support for dividing the image into chunks multiple times or determining an optimal chunk size. Applicant is respectfully requested to indicate where support for this limitation may be found in the specification. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-27, and 29-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 26 recite “the plurality of machine learning classifiers”. However, this limitation lacks proper antecedent basis. For the purposes of examination, the “one or more machine learning classifiers” in the training step is being interpreted as a plurality of machine learning classifiers which provides antecedent basis to the claimed plurality. 


	Claims 52-53 recite “optimal chunk size”. However, the claims and specification do not indicate a criterion by which a chunk size is determined to be “optimal”. For example, a chunk size could be considered optimal if it results in high classification accuracy, if it results in low processing time, or some combination thereof. A person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as requiring the determination of some chunk size without requiring that the chunk size be optimal in any particular sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 13-14, 18-19, 26-27, 29-37, 39-40, and 44-45  are rejected under 35 U.S.C. 103 as being unpatentable over LEVENSON (2009/0297016 A1) in view of WOOD (US 2013/0284803 A1), further in view of SCHERER (Evaluation of Pooling Operations in Convolutional Architectures for Object Recognition), and further in view of AGAIA N (US 2016/0253466 A1). 
 
	Regarding claim 1, LEVENSON discloses a method for classifying a microscopic image (the classification methods may be used to classify sample regions in any setting where classification of an image is desired. Moreover; the images may be images other than microscopic images, para 0038), comprising: 
	receiving a training dataset comprising at least one microscopic image extracted from a physical object and an associated class definition for the at least one microscopic image (Classifying different regions of the sample into the different classes can include identifying selected regions of the image stack that correspond to each of the individual classes, training the neural network to recognize the classes based on the selected regions, and applying the trained neural network to the additional regions of the image stack, para 0012; also see para. 0039); 
	training one or more machine learning classifiers to construct a model to classify the at least one microscopic image into one or more classes based on the training dataset (training the neural network to recognize the classes based on the selected regions, and applying the trained neural network to the additional regions of the image stack, para 0012, training the classifier using images from the classification image set, para 0101 ); and 
	receiving the at least one microscopic image as test input to the at least one machine learning classifiers to classify the at least one microscopic image using the constructed model into one or more classes (one of the regions selected in step 704 is submitted to the trained (and optionally, optimized) neural network for classification. The classification of the pixels in the windowed region is performed in step 710. The classification procedure is an iterative one, in which pixels within the selected region can be provisionally assigned a classification multiple times, para 0135). 
	wherein, classifying the at least one microscope image into one or more classes using the constructed model, includes dividing the at least one microscopic image into a plurality of chunks, using the plurality of chunks as test inputs … (Figure 8 shows an image 800 being divided into a plurality of windows 802 (i.e., chunks). These windows are then assigned a classification (i.e., the windows are input into a machine learning model. This is described at [0135].)
	LEVENSON does not specifically disclose based on the product specification corresponding to the physical object, the product specification includes a name of a brand, a product line, or other details on a label of the physical object. 
	However, in the field of identifying, tracking and authenticating an object of interest, such as a good in a supply chain (para 0002), WOOD discloses a product specification corresponding to the physical object (capture an image of a unique signature associated with a good at the good's origin, The imaging system is configured to process the image of the good to identify at least one n:ietric that distinguishes the unique signature from unique signatures of other goods, para 0006), the product specification (capture an image of a unique signature associated with a good at the good's origin, The imaging system is configured to process the image of the good to identify at least one metric that distinguishes the unique signature from unique signatures of other goods, para 0006), and the product specification includes a name of a brand, a product line, or other details on a label of the physical object, (the unique signature production system can be configured to generate a unique signature that includes an ink printed or otherwise disposed on a surface of a good by the unique signature production system, a brand name or drug identification code is printed onto a pharmaceutical unit, para 0072). 
	wherein the class definition comprises information on whether the physical object is original or counterfeit (the unique signature can be used to help determine whether a good is authentic or counterfeit, para 0019).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a product specification corresponding to the physical object, the product specification, and the product specification includes a name of a brand, a product line, or other details on a label of the physical object as taught in WOOD with the invention of LEVENSON, in order to identify, track, trace and determine the authenticity of a good (WOOD abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the class definition comprises information on whether the 
	The combination of LEVENSON and WOOD does not appear to explicitly teach
	using the plurality of chunks as test inputs to the plurality of machine learning classifiers, and 
	using a voting process based on the plurality of machine learning classifiers to classify each chunk, and
	wherein the plurality of chunks are non-overlapping.
	However, SCHERER—directed to analogous art—teaches 
	wherein the plurality of chunks are non-overlapping. (Abstract and Introduction describes performing object recognition using neural network models which consider pooling windows (i.e., chunks). The model architecture is described in section 3. SCHERER determines that overlapping windows (i.e., chunks) do not provide improved performance over non-overlapping windows as described in the Abstract and section 4.3.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify LEVENSON and WOOD to use non-overlapping windows as taught by SCHERER because non-overlapping windows perform just as well (see Abstract and section 4.3) and non-overlapping windows would result in fewer total windows to process, decreasing total computational resources.
	 The combination of LEVENSON, WOOD, and SCHERER does not appear to explicitly teach
	using the plurality of chunks as test inputs to the plurality of machine learning classifiers, and 
	using a voting process based on the plurality of machine learning classifiers to classify each chunk, and
	However, AGAIA N—directed to analogous art—teaches
	using the plurality of chunks as test inputs to the plurality of machine learning classifiers, and (Abstract describes systems and methods for performing image classification on microscopic images. Figure 6 provides an overview of a system comprising an ensemble classifier. The classifiers 1 through n 
	using a voting process based on the plurality of machine learning classifiers to classify each chunk, and ([0147] indicates that one of the methods for combining the classifications of the various machine learning models in the ensemble may be a voting method (e.g., majority voting).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use an ensemble to perform image classification as taught by AGAIA N because this results in improved overall system accuracy as described by AGAIA N at [0150].

	Regarding claim 3, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the class definition comprises information on the quality of the physical object. However, WOOD discloses that the class definition comprises information on the quality of the physical object (The imaging system 120 can be included in or used with a system in place in a manufacturing facility for quality inspection of the good, para 0030). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the class definition comprises information on the quality of the physical object as taught in WOOD with the invention of LEVENSON, in order to quality inspect the good (WOOD para 0030).

	Regarding claim 4, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that a manufacturing process of the physical object comprises information about input materials and parameters of manufacturing. However, WOOD discloses that a manufacturing process of the physical object comprises information about input materials and parameters of manufacturing (The unique signature can be an inherent unique feature of the good, such as a unique 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a manufacturing process of the physical object comprises information about input materials and parameters of manufacturing as taught in WOOD with the invention of LEVENSON, in order to form the unique signature which can be an inherent unique feature of the good, such as a unique structural feature that is inherent or intrinsic to the material of which the good is constructed or that is formed in and/or on the good as a by-product of the manufacturing process (WOOD para 0021). 

	Regarding claim 5, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the microscopic image is extracted using an arrangement that comprises a hand held computing device or a mobile phone with a microscope. However, WOOD discloses that the microscopic image is extracted using an arrangement that comprises a handheld computing device or a mobile phone with a microscope (The field imaging system is configured to capture a field image of the unique signature associated with the good. The field imaging system can be, for example, a hand held device, para 0024 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the microscopic image is extracted using an arrangement that comprises a handheld computing device or a mobile phone with a microscope as taught in WOOD with the invention of LEVENSON, in order to capture a field image of the unique signature associated with the good (WOOD para 0024 ). 

	Regarding claim 6, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the microscopic image comprises curves, blobs, or features that are part of an identity of the physical object. However, WOOD discloses that the microscopic image comprises curves, blobs, or features that are part of-an identity of the physical object (The imaging system 120 is configured to characterize a unique signature of a good, which can include capturing an image of, or otherwise reading, the goad's unique signature and detecting one or more of the unique features that comprise the unique signature, para 0029). 


	Regarding claim 7, LEVENSON further discloses that the machine learning classifier further comprises a support vector machine based classifier (the classifier is a mechanism or rule-set to assign a sample to one of several output classes, and it can be any linear or nonlinear classifier. Linear classifiers include least-squares distance, Mahalanobis distance, and others. These may be used, but the classifier is preferably a machine-learning algorithm such as a neural network, genetic algorithm, or support vector machine, para 0093), comprising of feature extraction (spectral ranges are large compared to the individual spectral features and peaks that are used for analysis, para 0077), keypoint descriptor generation by histogram of oriented gradients and bag of visual words based classifier (The provisional classifications of each pixel can be expressed as a histogram indicating the number of times the pixel was provisionally classified in each class, and the final classification of each pixel can correspond to the class to which it was most frequently provisionally classified, para 0009). 

	Regarding claim 8, LEVENSON further discloses that the bag of visual words classifier comprises a k-means clustering technique (assess the relative significance of each of the N.sub.f features to the performance of the neural network, the mean feature value .mu .. sub.j for each of the j classification features is calculated in step 610, para 0126), indexing image descriptors as k-centers and spatial histogram generation (includes generating a classification map for the sample based on the final classification of step 722, or more generally, on the provisional pixel classification histogram data generated in the earlier steps. The classification map can include, for example, an image of the sample with classified regions highlighted in order to enhance contrast. The map can include, in some embodiments, multiple images of the sample, where each image only those portions of the sample that belong to a particular class, as identified by the neural network, para 0143). 

a final classifier supports a vector machine or k-nearest neighbor based classifier (Support vector machine is described at [0093]. the set of training vectors is submitted to the neural network-based classifier for classification. The vectors are classified one-by-one in random order, and for each one the neural network develops an output estimate of what class the vector belongs to, and this is compared against the actual known class corresponding to the vector. The difference between the network output and the actual class is termed the error. The network is then adjusted using a method such as gradient descent back-propagation, or other error-adjustment techniques, which acts to adjust the network values and produce a reduced error value. When all of the training ROls have been assigned by the network, the classification accuracy can be determined in step 322, para 0120). 

	Regarding claim 10, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises an anomaly detection system which classifies the physical object based on density estimation of clusters. However, WOOD discloses that the machine learning classifier comprises an anomaly detection system which classifies the physical object based of density estimation of clusters (If the field image is not matched by the authentication center 160 to a stored image, the authentication center can determine that the good is not authentic or is counterfeit, para 0039).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises an anomaly detection system which classifies the physical object based on density estimation of clusters as taught in WOOD with the invention of LEVENSON, in order to differentiate each character (WOOD para 0083). 
	
	Regarding claim 11, LEVENSON further discloses that the machine learning classifier further comprises a combination of support vector machine, neural networks and anomaly detection techniques (These may be used, but the classifier is preferably a machine-learning algorithm such as a neural network, genetic algorithm, or support vector machine, para 0093).
	
the machine learning classifier further comprises data augmenting the training set by translation, rotation, shearing, flip, mirror, cropping across different regions, or dilations with a range of kernels, and other label preserving distortions (Classifying different regions of the sample into the different classes can include identifying selected regions of the image stack that correspond to each of the individual classes, training the neural network to recognize the classes based on the selected regions, and applying the trained neural network to the additional regions of the image stack, para 0012, translating the sampling window to select a second portion of the image stack for classification, para 0009). 

	Regarding claim 14, LEVENSON further discloses that the machine learning classifier further comprises multiple scale convolutions, filters and strides to identify low, mid, high and fine-grained features (The third step 306 includes selecting a sub-sampling window size. A sub-sampling window is used to examine each of the selected ROls at a finer level of detail. In many embodiments, the sub-sampling window size is chosen to be smaller than the mean length and width of all of the ROls, but larger than a single pixel within the ROI. The sub-sampling window width is also frequently chosen to have both width and length that are multiples of 2, because Fourier methods that operate on sub-sampled regions of the ROls can take advantage of FFT algorithms if the variable space is a multiple of 2. In embodiments typical sub-sampling window sizes include 4.times.4 pixels, 8.times.8 pixels, 16.times.16 pixels, and 32.times.32 pixels, although a wide variety of window sizes, para 0107). 

	Regarding claim 18, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the classification determines authenticity of the physical object, and the physical object includes one or more of handbags, shoes, apparel, belts, watches, wine bottles, packaging, labels, accessories, jerseys, sports apparel, golf clubs, cosmetics, medicines, pharmaceutical drugs, electronic chips, circuits, phones, batteries, auto parts, airline parts, airbags, currency notes, paper documents, toys, and food products. However, WOOD discloses that the classification determines authenticity of the physical object (identifying, tracking, tracing and determining the authenticity of a good, para 0006), and the physical object includes one or more of handbags, shoes, apparel, belts, watches, wine bottles, packaging, labels, accessories, jerseys, sports apparel, golf clubs, cosmetics, medicines, pharmaceutical drugs, electronic chips, circuits, phones, batteries, auto parts, airline parts, airbags, currency notes, paper documents, toys, and food products ("a good" refers to any item article, or product, including, but not limited to, a product label, identification card, product packaging, distribution packaging (e.g., a carton box, pallet, or the like), pharmaceutical packaging (e.g., a carton, bottle, blister pack, pouch, bag, label, or other container), a pharmaceutical unit of sale (e.g., a testing strip, a medicament strip, patch, tablet, capsule, oral thin film, bioerodible mucoadhesive film, or the like), or another individual unit, item, product, or article. For example, a good can refer to a pharmaceutical, jewelry, beverage, cosmetic, or any other product, para 0018). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the classification determines authenticity of the physical object, and the physical object includes one or more of handbags, shoes apparel, belts, watches, wine bottles, packaging, labels, accessories, jerseys, sports apparel, golf clubs, cosmetics, medicines, pharmaceutical drugs, electronic chips, "circuits, phones, batteries, auto parts, airline parts, airbags, currency notes, paper documents, toys, and food products as taught in WOOD with the invention of LEVENSON, in order to identify, track, trace and determine the authenticity of a good (WOOD abstract). 

	Regarding claim 19, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the microscopic image includes a microscopic image of one or more of paper, plastic, metal, alloy, leather, glass, wood, ceramic, and clay. However, WOOD discloses that the microscopic image includes a microscopic image of one or more of paper, plastic, metal, alloy, leather, glass, wood, ceramic, and clay (The unique signature production system can be configured to convert a portion of the label into a specified size and/or shape based on the requirements of a brand owner to whose goods the labels will be applied. The base layer can be paper-based, plastic, fiber, a non-woven material, or another suitable material, para 0066-0067, a unique signature includes flecks or particles disposed or dispersed on the good or label (e.g., in a random pattern), at least a portion of the flecks or ink printed dots include a reflective metallic material, para 0077, the particles can form a random 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the microscopic image includes a microscopic image of one or more of paper, plastic, metal, alloy, leather, glass, wood, ceramic, arid clay as taught in WOOD with the invention of LEVENSON, in order to include a substrate or base layer, and adhesive layer, and a top layer (WOOD para 0067). 

	Regarding claim 26, LEVENSON discloses a system for classifying a microscopic image (the classification methods may be used to classify sample regions in any setting where classification of an image is desired. Moreover, the images may be images other than microscopic images, para 0038) comprising: 
	a training dataset unit storing a dataset including at least one microscopic image extracted from a physical object and associated class definitions (Classifying different regions of the sample into the different classes can include identifying selected regions of the image stack that correspond to each of the individual classes, training the neural network to recognize the classes based on the selected regions, and applying the trained neural network to the additional regions of the image stack, para 0012; also see para. 0039); 
	a computing device configured to training a machine learning classifier to recognize classes of objects using the training dataset (training the neural network to recognize the classes based on the selected regions, and applying the trained neural network to the additional regions of the image stack, para 0012, training the classifier using images from the classification image set, para 0101 ), and using the at least one microscopic image as test input to the machine learning classifier to determine a class of the physical object (one of the regions selected in step 704 is submitted to the trained (and optionally, optimized) neural network for classification. The classification of the pixels in the windowed region is performed in step 710. The classification procedure is an iterative one, in which pixels within the selected region can be provisionally assigned a classification multiple times, para 0135). 
wherein, classifying the at least one microscope image into one or more classes using the constructed model, includes dividing the at least one microscopic image into a plurality of chunks, using the plurality of chunks as test inputs … (Figure 8 shows an image 800 being divided into a plurality of windows 802 (i.e., chunks). These windows are then assigned a classification (i.e., the windows are input into a machine learning model. This is described at [0135].)
	LEVENSON does not specifically disclose based on a product specification or a manufacturing process specification
	…wherein the class definitions comprise information on whether the physical object is original or counterfeit,
	However, WOOD discloses a product specification or a manufacturing process specification (capture an image of a unique signature associated with a good at the good's origin, The imaging system is configured to process the image of the good to identify at least one metric that distinguishes the unique signature from unique signatures of other goods, para 0006)
	…that the class definitions comprises information on whether the physical object is original or counterfeit (the unique signature can be used to help determine whether a good is authentic or counterfeit, para 0019).. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a product specification or a manufacturing process specification as taught in WOOD with the invention of LEVENSON, in order to identify, track, trace and determine the authenticity of a good (WOOD abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the class definition comprises information on whether the physical object is original or counterfeit as taught in WOOD with the invention of LEVENSON, in order to identify, track, trace and determine the authenticity of a good (WOOD abstract).
	The combination of LEVENSON and WOOD does not appear to explicitly teach
	using the plurality of chunks as test inputs to the plurality of machine learning classifiers, and 
	using a voting process based on the plurality of machine learning classifiers to classify each chunk, and
	wherein the plurality of chunks are non-overlapping.
	However, SCHERER—directed to analogous art—teaches 
	wherein the plurality of chunks are non-overlapping. (Abstract and Introduction describes performing object recognition using neural network models which consider pooling windows (i.e., chunks). The model architecture is described in section 3. SCHERER determines that overlapping windows (i.e., chunks) do not provide improved performance over non-overlapping windows as described in the Abstract and section 4.3.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify LEVENSON and WOOD to use non-overlapping windows as taught by SCHERER because non-overlapping windows perform just as well (see Abstract and section 4.3) and non-overlapping windows would result in fewer total windows to process, decreasing total computational resources.
	 The combination of LEVENSON, WOOD, and SCHERER does not appear to explicitly teach
	using the plurality of chunks as test inputs to the plurality of machine learning classifiers, and 
	using a voting process based on the plurality of machine learning classifiers to classify each chunk, and
	However, AGAIA N—directed to analogous art—teaches
	using the plurality of chunks as test inputs to the plurality of machine learning classifiers, and (Abstract describes systems and methods for performing image classification on microscopic images. Figure 6 provides an overview of a system comprising an ensemble classifier. The classifiers 1 through n are a plurality of machine learning classifiers. This is described at [0146]. The training of the classifiers is described at [0147]. LEVENSON teaches performing classification on a window-by-window (i.e., chunk-by-chunk) basis as described above and AGAIA N teaches classifying an image using an ensemble. In the combination, the ensemble approach to image classification taught by AGAIA N may be used to perform classification on each window (as taught by LEVENSON).
	using a voting process based on the plurality of machine learning classifiers to classify each chunk, and ([0147] indicates that one of the methods for combining the classifications of the various machine learning models in the ensemble may be a voting method (e.g., majority voting).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use an ensemble to perform image classification as taught by AGAIA N because this results in improved overall system accuracy as described by AGAIA N at [0150].

	Regarding claim 27, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the product specification includes a name of a brand, a product line, or details included on a label of the physical object. However, WOOD discloses that the product specification includes a name of a brand, a product line, or details included on a label of the physical object (the unique signature production system can be configured to generate a unique signature that includes an ink printed or otherwise disposed on a surface of a good by the unique signature production system, a brand name or drug identification code is printed onto a pharmaceutical unit, para 0072). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the product specification includes a name of a brand, a product line. or details included on a label of the physical object as taught in WOOD with the invention of LEVENSON, in order to identify, track, trace and determine the authenticity of a good (WOOD abstract). 

	Regarding claim 29, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the class definition comprises information on quality of the physical object. However, WOOD discloses that the class definition comprises information on quality of the physical object (The imaging system 120 can be included in or used with a system in place in a manufacturing facility for quality inspection of the good, para 0030). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the class definition comprises information on quality of the physical object as taught in WOOD with the invention of LEVENSON, in order to quality inspect the good (WOOD para 0030). 

	Regarding claim 30, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the manufacturing process comprises information about input materials and parameters of manufacturing the physical object. However, WOOD discloses that the manufacturing process comprises information about input materials and parameters of manufacturing the physical object (The unique signature can be an inherent unique feature of the good, such as a unique structural feature that is inherent or intrinsic to the material of which the good is constructed or that is formed in and/or on the good as a by-product of the manufacturing process, para 0021 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the manufacturing process comprises information about input materials and parameters of manufacturing the physical object as taught in WOOD with the invention of LEVENSON, in order to form the unique signature which can be an inherent unique feature of the good, such as a unique structural feature that is inherent or intrinsic to the material of which the good is constructed or that is formed in and/or on the good as a by-product of the manufacturing process (WOOD para 0021 ). 

	Regarding claim 31, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the computing device comprises a handheld computing device or a mobile phone and a microscope arrangement. However, WOOD discloses that the computing device comprises a handheld computing device or a mobile phone and a microscope arrangement (The field imaging system is configured to capture a field image of the unique signature associated with the good. The field imaging system can be, for example, a hand held device, para 0024 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the computing device comprises a handheld computing device or a mobile phone and a microscope arrangement as taught in WOOD with the invention of LEVENSON, in order to capture a field image of the unique signature associated with the good (WOOD para 0024 ). 

	Regarding claim 32, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the microscopic image comprises curves, blobs, or features that are part of an identity of the physical object. However, WOOD discloses that the microscopic image comprises curves, blobs, or features that are part of an identity of the physical object (The imaging system 120 is configured to characterize a unique signature of a good, which can include capturing an image of, or otherwise reading, the goad's unique signature and detecting one or more of the unique features that comprise the unique signature, para 0029). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the microscopic image comprises curves, blobs, or features that are part of an identity of the physical object as taught in WOOD with the invention of LEVENSON, in order to be readable and/or able to be imaged by an imaging system (WOOD para 0084 ). 

	Regarding claim 33, LEVENSON further discloses that the machine learning classifier further comprises a support vector machine based classifier (the classifier is a mechanism or rule-set to assign a sample to one of several output classes, and it can be any linear or nonlinear classifier. Linear classifiers include least-squares distance, Mahalanobis distance, and others. These may be used, but the classifier is preferably a machine-learning algorithm such as a neural network, genetic algorithm, or support vector machine, para 0093), comprising feature extraction (spectral ranges are large compared to the individual spectral features and peaks that are used for analysis, para 0077), keypoint descriptor generation by histogram of oriented gradients and bag of visual words based classifier (The provisional classifications of each pixel can be expressed as a histogram indicating the number of times the pixel was provisionally classified in each class, and the final classification of each pixel can correspond to the class to which it was most frequently provisionally classified, para 0009). 

	Regarding claim 34, LEVENSON further discloses that the bag of visual words classifier comprises a k-means clustering classifier (assess the relative significance of each of the N.sub.f features to the performance of the neural network, the mean feature value .mu .. sub.j for each of the j classification features is calculated in step 610, para 0126), indexing image descriptors as k-centers and spatial histogram generation (includes generating a classification map for the sample based on the final classification of step 722, or more generally, on the provisional pixel classification histogram data 

	Regarding claim 35, LEVENSON further discloses that a final classifier is a support vector machine or k-nearest neighbor based classifier (the set of training vectors is submitted to the neural network-based classifier for classification. The vectors are classified one-by-one in random order, and for each one the neural network develops an output estimate of what class the vector belongs to, and this is compared against the actual known class corresponding to the vector. The difference between the network output and the actual class is termed the error. The network is then adjusted using a method such as gradient descent back-propagation, or other error-adjustment techniques, which acts to adjust the network values and produce a reduced error value. When all of the training ROls have been assigned by the network, the classification accuracy can be determined in step 322, para 0120). 

	Regarding claim 36, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises an anomaly detection system which classifies the object based on the density estimation of clusters. However, WOOD discloses that the machine learning classifier comprises. an anomaly detection system which classifies the object based on the density estimation of clusters (If the field image is not matched by the authentication center 160 to a stored image, the authentication center can determine that the good is not authentic or is counterfeit, para 0039). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises an anomaly detection system which classifies the object based on the density estimation of clusters as taught in WOOD with the invention of LEVENSON, in order to differentiate each character (WOOD para 0083). 
	
the machine learning classifier further comprises a combination of support vector machine neural networks and anomaly detection techniques (These may be used, but the classifier is preferably a machine-learning algorithm such as a neural network, genetic algorithm, or support vector machine, para 0093). 
	
	Regarding claim 39, LEVENSON further discloses that the machine learning classifier comprises further data augmenting the training set by translation, rotation, shearing, flip, mirror, cropping across different regions, dilations with a range of kernels, or other label preserving distortions (Classifying different regions of the sample into the different classes can include identifying selected regions of the image stack that correspond to each of the individual classes, training the neural network to recognize the classes based on the selected regions, and applying the trained neural network to the additional regions of the image stack, para 0012, translating the sampling window to select a second portion of the image stack for classification, para 0009). 

	Regarding claim 40, LEVENSON further discloses that the machine learning classifier further comprises multiple scale convolutions, filters and strides to identify low, mid, high and fine-grained features (The third step 306 includes selecting a sub-sampling window size. A sub-sampling window is used to examine each of the selected ROls at a finer level of detail. In many embodiments, the sub-sampling window size is chosen to be smaller than the mean length and width of all of the ROls, but larger than a single pixel within the ROI. The sub-sampling window width is also frequently chosen to have both width and length that are multiples of 2, because Fourier methods that operate on sub-sampled regions of the ROls can take advantage of FFT algorithms if the variable space is a multiple of 2. In embodiments typical sub-sampling window sizes include 4.times.4 pixels, 8.times.8 pixels, 16.times.16 pixels, and 32.times.32 pixels, although a wide variety of window sizes, para 0107). 

	Regarding claim 44, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the classification determines authenticity of physical objects such as handbags, shoes, apparel, belts, watches, wine bottles, packaging, labels, accessories jerseys, sports apparel, golf dubs, cosmetics, medicines, pharmaceutical drugs, electronic chips, circuits, phones, batteries, auto parts, airline parts, airbags, currency notes, paper documents, toys, or food products. However, WOOD discloses that the classification determines authenticity of physical objects (identifying, tracking, tracing and determining the authenticity of a good, para 0006) such as handbags, shoes, apparel, belts, watches, wine bottles, packaging, labels, accessories, jerseys, sports apparel, golf dubs, cosmetics, medicines, pharmaceutical drugs, electronic chips, circuits, phones, batteries, auto parts, airline parts, airbags, currency notes, paper documents, toys, or food products ("a good" refers to any item, article, or product, including, but not limited to, a product label, identification card, product packaging, distribution packaging (e.g., a carton, box, pallet, or the like), pharmaceutical packaging (e.g., a carton, bottle, blister pack, pouch, bag, label, or other container), a pharmaceutical unit of sale (e.g., a testing strip; a medicament strip, patch, tablet, capsule, oral thin film, bioerodible mucoadhesive film, or the like), or another individual unit, item, product, or article. For example, a good can refer to a pharmaceutical, jewelry, beverage, cosmetic, or any other product, para 0018). 
	It would have been obvious to one of ordinary skill .in the art at the time of the invention to combine the classification determines authenticity of physical objects such as handbags, shoes, apparel, belts, watches, wine bottles, packaging, labels, accessories, jerseys, sports apparel, golf dubs, cosmetics, medicines, pharmaceutical drugs, electronic chips, circuits, phones, batteries, auto parts, airline parts, airbags, currency notes, paper documents, toys, or food products as taught in WOOD with the invention of LEVENSON, in order to identify, track, trace and determine the authenticity of a good (WOOD abstract). 

	Regarding claim 45, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the microscopic image includes a microscopic image of paper, plastic, metal, alloy, leather, glass, wood, ceramic, or clay. However, WOOD discloses that the microscopic image includes a microscopic image of paper, plastic, metal, alloy, leather, glass, wood, ceramic, or clay (The unique signature production system can be configured to convert a portion of the label into a specified size and/or shape based on the requirements of a brand owner to whose goods the labels will 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the microscopic image includes a microscopic image of paper, plastic, metal, alloy, leather, glass, wood, ceramic, or day as taught in WOOD with the invention of LEVENSON, in order to include a substrate or base layer; and adhesive layer, and a top layer (WOOD para 0067).

	Claims 12, 15-17, 20-25, 38, 41-43, and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over LEVENSON, WOOD, SCHERER and AGAIA N, further in view of the article "Machine learning of image analysis with convolutional networks and topological constraints” by JAIN.

	Regarding claim 12, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier is a n-layer convolutional neural network based classifier, and the method further comprises: generating convolution layers, sub-sampling layers, max-pooling layers, average pooling layers, activation functions, that capture low, mid and high-level microscopic variations and features; training the network using stochastic conjugate gradient descent using backpropagation technique; producing class probabilities using a softmax function as one of a final layers in a convolutional network; and generating trained features as output of every layer in the convolutional neural network. However, JAIN is in the field of producing a high-dimensional, pixel-based interpretation of some aspect of the underlying structure of an image (abstract) and discloses that the machine learning classifier is a n-layer convolutional neural network based classifier (machine learning (of which convolutional networks are one example), pg. 33 para 4, most efficiently represented by deep architectures, The two hidden layer network is optimized for comprising generating convolution layers, sub-sampling layers, max-pooling layers, average pooling layers, activation functions, that capture low, mid and high-level microscopic variations and features (Convolutional networks are developed as a computational architecture for low-level image processing, pg. 21 para 3, In addition to convolutions, all of these networks also included subsampling, which produced an output representation of much lower resolution than the input image, pg. 24 para 1 ); training the network using stochastic conjugate gradient descent using backpropagation technique (The learning rate of each free parameter was controlled by a stochastic approximation to the diagonal of the hessian matrix, pg. 77 para 5 All filters and biases in the network were optimized using an online version of the backpropagation algorithm, pg. 66 para 2); producing class probabilities using a softmax function as one of a final layers in a convolutional network (Estimating the normalization term involves inference on all possible configurations of the model. Effective approximate learning methods are thus a major barrier to success in probabilistic modeling methods, pg. 39 para 3, when learning networks with two or more hidden layers it was important to use a very small learning rate for the final layer (0:001) and a larger learning rate (0: 1) in all other layers, para 0052 para 3); and generating trained features as output of every layer in the convolutional neural network (in addition to convolutions, all of these networks also included subsampling, which produced an output representation of much lower resolution than the input image, pg. 24 para 1, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier is a n-layer convolutional neural network based classifier, comprising generating convolution layers, sub-sampling layers, max-pooling layers, average pooling layers, activation functions, that capture low, mid and high-level microscopic variations and features; training the network using stochastic conjugate gradient descent using backpropagation technique; 

	Regarding claim 15, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers. 
	However, JAIN discloses that the machine learning classifier comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers (machine learning (of which convolutional networks are one example), pg. 33 para 4, most efficiently represented by deep architectures, The two hidden layer network is optimized for another thirty epochs, and the procedure is repeated for N layers, pg. 52 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers as taught in JAIN with the invention of LEVENSON, in order to use machine learning to solve low-level vision problems with greater accuracy than techniques based on hand-encoded prior knowledge if an appropriately flexible classifier architecture is used (JAIN pg. 18 para 4). 

	Regarding claim 16, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises region based convolutional neural networks that identify specific candidate regions within an image and classify the candidate images using at least one n-layered convolutional neural network. 
	However, JAIN discloses that the machine learning classifier comprises region based convolutional neural networks that identify specific candidate regions within an image (convolutional networks applied to object recognition, as well as one previous study that use convolutional networks to label and segment regions in microscopic imagery, pg. 23 para 3 to pg. 24 para 1 ), and classify the candidate images using at least one n-layered convolutional neural network (For our image patch classifier, we used a convolutional network, pg. 118, para 1, We trained two convolutional networks with identical architectures containing 6 hidden layers, 24 feature maps in each hidden layer, and full connectivity between feature maps in adjacent layers, pg. 118 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises region based convolutional neural networks that identify specific candidate regions within an image and classify the candidate images using at least one n-layered convolutional neural network as taught in JAIN with the invention of LEVENSON, in order to label and segment regions in microscopic imagery (JAIN pg. 24 para 1 ).

	Regarding claim 17, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises assembling n-layered convolutional neural networks and classifying the image as a combination of output probabilities of each of the n-layered convolutional networks. 
	However, JAIN discloses that the machine learning classifier comprises assembling n-layered convolutional neural networks (a convolutional network with four hidden layers, pg. 24 para 2, network has L layers with L-1 hidden layers, pg. 27 para 2.- a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3) and classifying the image as a combination of output probabilities of each of the n-layered convolutional networks (In order to formulate a typical image processing task within the framework of probabilistic modeling, we consider a probability density over an "input" image space y, and an output density x that is also a distribution over an image space1, pg. 39 para 4, A probabilistic boosting tree of depth 10 was used with 120 weak classifiers in each AdaBoost node, pg. 122 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers as taught in JAIN with the invention of LEVENSON, in order to use machine learning to solve low-level vision problems with greater accuracy 

	Regarding claim 20, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the n-layered convolutional neural network is an 8-layer, 12-layer, 16-layer, 20-layer, or 24-layer network. However, JAIN discloses that the n-layered convolutional neural network is an 8-layer, 12-layer, 16-layer, 20-layer, or 24-layer network (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, para 33 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the n-layered convolutional neural network is an 8-layer, 12-layer, 16-layer, 20-layer, or 24-layer network as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3). 

	Regarding claim 21, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 8-layer convolutional neural network comprises three convolution layers along with three max-pooling layers and ReLU (Rectified Linear Unit), followed by two independent convolution layers and three fully connected layers in the final section, followed by a softmax function which gives the score or probabilities across all the classes, wherein the two independent convolution layers do not have max-pooling layers. However, JAIN discloses that the 8-layer convolutional neural network comprises three convolution layers along with three max-pooling layers and ReLU (Rectified Linear Unit), followed by two independent convolution layers and three fully connected layers in the final section, followed by a softmax function which gives the score or probabilities across all the classes, wherein the two independent convolution layers do not have max-pooling layers. (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) contain images called feature maps that are the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 8-layer convolutional neural network comprises three convolution layers along with three max-pooling layers and ReLU (Rectified Linear Unit), followed by two independent convolution layers (which do not have max-pooling layers) and three fully connected layers in the final section, followed by a softmax function which gives the score or probabilities across all the classes as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3). 

	Regarding claim 22, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 12-layer convolutional neural network comprises, two layers consists of convolution layers along with max-pooling layers and ReLU (Rectified Linear Unit), followed by four independent convolution layers, followed by three sets convolution, max-pooling, and ReLU layers and two fully connected layers in the final section, wherein the four independent convolution layers do not have max-pooling layers. However, JAIN discloses that that the 12-layer convolutional neural network comprises, two layers consists of convolution layers along with max-pooling layers and ReLU (Rectified Linear Unit), followed by four independent convolution layers, followed by three sets convolution, max-pooling, and ReLU layers and two fully connected layers in the final section, wherein the four independent convolution layers do not have max-pooling layers. (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers include one or more images, 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 12-layer convolutional neural network comprises, two layers consists of convolution layers along with max-pooling layers and ReLU (Rectified Linear Unit), followed by four independent convolution layers (which do not have max-pooling layers), followed by three sets convolution, max-pooling, and ReLU layers and two fully connected layers in the final section as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3).

	Regarding claim 23, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 16-layer convolutional neural network comprises an 8-layer convolutional neural network with addition of two convolution layers after the first set of convolutional layers and two additional convolutional layers after in a later part of the convolutional network. However, JAIN discloses that the 16-layer convolutional neural network comprises an 8-layer convolutional neural network with addition of two convolution layers after the first set of convolutional layers and two additional convolutional layers in a later part of the convolutional network (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden layers”) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers include one or more images, while intermediate layers (referred to as "hidden layers”) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 


	Regarding claim 24, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 20-layer convolutional neural network comprises an 8-layer CNN, another set of 8 layers consisting of convolution, max-pooling and ReLU layers, followed by four fully connected layers and softmax function. However, JAIN discloses that the 20-layer convolutional neural network comprises an 8-layer CNN, another set of 8 layers consisting of convolution, max-pooling and ReLU layers, followed by four fully connected layers and softmax function (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 20-layer convolutional neural network comprises an 8-layer CNN, another set of 8 layers consisting of convolution, max-pooling and ReLU layers, followed by four fully connected layers and softmax function as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3). 


the 24-layer convolutional neural network comprises three sets of 8-layer network combined with one final fully connected layer. However, JAIN discloses that the 24-layer convolutional neural network comprises three sets of 8-layer network combined with one final fully connected layer (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) containing images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 24-layer convolutional neural network comprises three sets of 8-layer network combined with one final fully connected layer as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3).

	Regarding claim 38, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises a n-layer convolutional neural network based classifier, comprising one or more convolution layers, sub-sampling layers, max-pooling layers, average pooling layers, activation functions, that capture low, mid and high-level microscopic variations and features; a computing device configured to train the network using stochastic conjugate gradient descent using backpropagation technique a softmax function as one of a set of final layers to produce class probabilities; and trained features as output of every layer in the convolutional network. However, JAIN discloses that the machine learning classifier comprises a n-layer convolutional neural network based classifier (machine learning (of which comprising one or more convolution layers, sub-sampling layers, max-pooling layers, average pooling layers, activation functions, that capture low, mid and high-level microscopic variations and features (Convolutional networks are developed as a computational architecture for low-level image processing, pg. 21 para 3, In addition to convolutions, all of these networks also included subsampling, which produced an output representation of much lower resolution than the input image, pg. 24 para 1 ); a computing device configured to train the network using stochastic conjugate gradient descent using backpropagation technique (The learning rate of each free parameter was controlled by a stochastic approximation to the diagonal of the hessian matrix, pg. 77 para 5 All filters and biases in the network were optimized using an online version of the backpropagation algorithm, pg. 66 para 2); a softmax function as one of a set of final layers to produce class probabilities (Estimating the normalization term involves inference on all possible configurations of the model. Effective approximate learning methods are thus a major barrier to success in probabilistic modeling methods, pg. 39 para 3, when learning networks with two or more hidden layers it was important to use a very small learning rate for the final layer (0:001) and a larger learning rate (0:1) in all other layers, para 0052 para 3); and trained features as output of every layer in the convolutional network (in addition to convolutions, all of these networks also included subsampling, which produced an output representation of much lower resolution than the input image, pg. 24 para 1, The input and output layers include one or more images, while intermediate layers (referred to as "hidden" layers) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises a n-layer convolutional neural network based classifier, comprising one or more convolution layers, sub-sampling layers, max-pooling layers, average pooling layers, activation functions, that capture low, mid and high-level microscopic variations and 
	
	Regarding claim 41, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers. However, JAIN discloses that the machine learning classifier comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers (machine learning (of which convolutional networks are one example), pg. 33 para 4, most efficiently represented by deep architectures, The two hidden layer network is optimized for another thirty epochs, and the procedure is repeated for N layers, pg. 52 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises a n-layer convolutional neural network which learns distinguishing features based on the depth of the n-layers as taught in JAIN with the invention of LEVENSON, in order to use machine learning to solve low-level vision problems with greater accuracy than techniques based on hand-encoded prior knowledge if an appropriately flexible classifier architecture is used (JAIN pg. 18 para 4). 
	
	Regarding claim 42, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises region based convolutional neural networks that identify specific candidate regions within an image, and classify the candidate images using at least one n-layered convolutional neural network. However, JAIN discloses that the machine learning classifier comprises region based convolutional neural networks that identify specific candidate regions within an image (convolutional networks applied to object recognition, as well as one previous study that use convolutional networks to label and segment regions in microscopic and classify the candidate images using at least one n-layered convolutional neural network (For our image patch classifier, we used a convolutional network, pg. 118, para 1, We rained two convolutional networks with identical architectures containing 6 hidden layers, 24 feature maps in each hidden layer, and full connectivity between feature maps in adjacent layers, pg. 118 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises region based convolutional neural networks that identify specific candidate regions within an image, and classify the candidate images using at least one n-layered convolutional neural network as taught in JAIN with the invention of LEVENSON, in order to label and segment regions in microscopic imagery (JAIN pg. 24 para 1 ). 

	Regarding claim 43, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the machine learning classifier further comprises assembling n-layered convolutional neural networks and the classification of the image is a combination of the output probabilities of each of the n-layered convolutional networks. However, JAIN discloses that the machine learning classifier comprises ensembling of n-layered convolutional neural networks (a convolutional network with four hidden layers, pg. 24 para 2, network has L layers with L-1 hidden layers, pg. 27 para 2, a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3) and the classification of the image is a combination of the output probabilities of each of the n-layered convolutional networks (In order to formulate a typical image processing task within the framework of probabilistic modeling, we consider a probability density over an "input" image space y, and an "output" density x that is also a distribution over an image space 1, pg. 39 para 4, A probabilistic boosting tree of depth 10 was used with 120 weak classifiers in each AdaBoost node, pg. 122 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning classifier comprises ensembling of n-layered convolutional neural networks and the classification of the image is a combination of the output probabilities of each of the n-layered 
	
	Regarding claim 46, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the n-layered convolutional neural network is an 8-layer, 12-layer, 16-layer, 20-layer, or 24-layer network. However, JAIN discloses that the n-layered convolutional neural network is an 8-layer, 12-layer, 16-layer, 20-layer, or 24-layer network (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, P!; 33 para 3). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the n-layered convolutional neural network is an 8-layer, 12-layer, 16-layer, 20-layer, or 24-layer network as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3).

	Regarding claim 47, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 8-layer convolutional neural network comprises three convolution layers along with three max-pooling layers and ReLU (Rectified Linear Unit), followed by two independent convolution layers and three fully connected layers in the final section, followed by a softmax function which gives the score or probabilities across all the classes, wherein the two independent convolution layers do not have max-pooling layers. However, JAIN discloses the 8-layer convolutional neural network comprises three convolution layers along with three max-pooling layers and ReLU (Rectified Linear Unit), followed by two independent convolution layers and three fully connected layers in the final section, followed by a softmax function which gives the score or probabilities across all the classes, wherein the two independent convolution layers do not have max-pooling layers. (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the 
	It would have been obvious to one of ordinary skill in the. art at the time of the invention to combine the 8-layer convolutional neural network comprises three convolution layers along with three max-pooling layers and ReLU (Rectified Linear Unit), followed by two independent convolution layers (which do not have maxpooling layers) and three fully connected layers in the final section, followed by a softmax function which gives the score or probabilities across all the classes as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3). 

	Regarding claim 48, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 12-layer convolutional neural network comprises, two layers consists of convolution layers along with max-pooling layers and ReLU (Rectified Linear Unit), followed by four independent convolution layers; followed by three sets convolution, max-pooling, and ReLU layers and two fully connected layers in the final section, wherein the four independent convolution layers do not have max-pooling layers. However, JAIN discloses that the 12-layer convolutional neural network comprises, two layers consists of convolution layers along with max-pooling layers and ReLU (Rectified Linear Unit), followed by four independent convolution layers (which do not have max-pooling layers); followed by three sets convolution, max-pooling, and ReLU layers and two fully connected layers in the final section, wherein the four independent convolution layers do not have max-pooling layers.   (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 12-layer convolutional neural network comprises, two layers consists of convolution layers along with max-pooling layers and ReLU (Rectified Linear Unit), followed by four independent convolution layers (which do not have max-pooling layers); followed by three sets convolution, max-pooling, and ReLU layers and two fully connected layers in the final section as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3). 

	Regarding claim 49, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 16-layer convolutional neural network comprises of an 8-layer convolutional neural network with addition of two convolution layers after the first set of convolutional layers and two additional convolutional layers after in the later part of the convolutional network. However, JAIN discloses that the 16-layer convolutional neural network comprises of an 8-layer convolutional neural network with addition of two convolution layers after the first set of convolutional layers and two additional convolutional layers in the later part of the convolutional network (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2 The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden 
	It would have been obvious to one of ordinary skill in the art at the time of-the invention to combine the 16-layer convolutional neural network comprises of an 8-layer convolutional neural network with addition of two convolution layers after the first set of convolutional layers and two additional convolutional layers after in the later part of the convolutional network as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3).

	Regarding claim 50, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 20-layer convolutional neural network comprises of 8-layer CNN, another set of 8 layers consisting of convolution, max-pooling and ReLU layers, followed by four fully connected layers and softmax function. However, JAIN discloses that the 20-layer convolutional neural network comprises of 8-layer CNN, another set of 8 layers consisting of convolution, max-pooling and ReLU layers, followed by four fully connected layers and softmax function (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional_ network are typically organized into layers, such that computation of the output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 20-layer convolutional neural network comprises of 8-layer CNN, another set of 8 layers consisting of convolution, max-pooling and ReLU layers, followed by four fully connected layers and softmax function as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3). 

	Regarding claim 51, modified LEVENSON discloses the invention above, but LEVENSON did not disclose that the 24-layer convolutional neural network comprises three sets of 8-layer network combined with one final fully connected layer. However, JAIN discloses that the 24-layer convolutional neural network comprises three sets of 8-layer network combined with one final fully connected layer (From this simple example we can see that the field of view of a convolutional network can be manipulated by either changing the size of the filters or changing the number of layers in the network, pg. 33 para 3, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm, pg. 24 para 2, The input and output layers include one or more images, while intermediate layers (referred to as "hidden” layers) contain images called feature maps that are the internal computations of the algorithm. Feature maps in a convolutional network are typically organized into layers, such that computation of _the_ output image depends on computing the activities in the last hidden layer, which depends on compute the activities in the penultimate hidden layer, and so on, pg. 24 para 2 to pg. 25 para 1 ). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the 24-layer convolutional neural network comprises three sets of 8-layer network combined with one final fully connected layer as taught in JAIN with the invention of LEVENSON, in order to manipulate a convolutional network (JAIN pg. 33 para 3).

	Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over LEVENSON, WOOD, SCHERER and AGAIA N, further in view of JUNG (Neural network-based text location in color images).

	Regarding claim 52, the rejection of claim 1 is incorporated herein. The combination of LEVENSON, WOOD, SCHERER, and AGAIA N does not appear to explicitly teach
	wherein the dividing of the at least one microscopic image into a plurality of chunks is performed multiple times with different chunk sizes to determine an optimal chunk size. 
	However, JUNG—directed to analogous art—teaches
	wherein the dividing of the at least one microscopic image into a plurality of chunks is performed multiple times with different chunk sizes to determine an optimal chunk size. (Abstract describes performing image analysis using neural networks. The neural networks are analyzed in section 2.4. In particular, page 1509 describes performing experiments with different window sizes. Table 2 on page 1510 shows the results of the experiments.  Page 1510 indicates that for the use case considered, a 13x13 size window performs optimally.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to experiment with window sizes as taught by JUNG because this allows for a window size which uses the data as clearly as possible to be selected as described in the right hand column of page 1506 of JUNG.

	Regarding claim 53, the rejection of claim 26 is incorporated herein. The combination of LEVENSON, WOOD, SCHERER, and AGAIA N does not appear to explicitly teach
	wherein the dividing of the at least one microscopic image into a plurality of chunks is performed multiple times with different chunk sizes to determine an optimal chunk size. 
	However, JUNG—directed to analogous art—teaches
	wherein the dividing of the at least one microscopic image into a plurality of chunks is performed multiple times with different chunk sizes to determine an optimal chunk size. (Abstract describes performing image analysis using neural networks. The neural networks are analyzed in section 2.4. In particular, page 1509 describes performing experiments with different window sizes. Table 2 on page 1510 shows the results of the experiments.  Page 1510 indicates that for the use case considered, a 13x13 size window performs optimally.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 52.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121